                                                                             Entered on Docket
                                                                             January 31, 2019
                                                                             EDWARD J. EMMONS, CLERK
                                                                             U.S. BANKRUPTCY COURT
                                                                             NORTHERN DISTRICT OF CALIFORNIA


                              1   WEIL, GOTSHAL & MANGES LLP
                                                                           Signed and Filed: January 31, 2019
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3
                                  (jessica.liou@weil.com)
                                                                           ________________________________________
                              4   Matthew Goren (pro hac vice)             DENNIS MONTALI
                                  (matthew.goren@weil.com)                 U.S. Bankruptcy Judge
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                             15                              UNITED STATES BANKRUPTCY COURT
                             16                              NORTHERN DISTRICT OF CALIFORNIA
                                                                      SAN FRANCISCO DIVISION
                             17

                             18    In re:                                          Bankruptcy Case
                                                                                   No. 19 - 30088 (DM)
                             19    PG&E CORPORATION
                                                                                   Chapter 11
                             20             - and -
                                                                                   (Lead Case)
                             21    PACIFIC GAS AND ELECTRIC
                                   COMPANY,                                        (Jointly Administered)
                             22
                                                                Debtors.           INTERIM ORDER PURSUANT TO 11 U.S.C.
                             23                                                    §§ 105(a), 363(b), AND 507 AND FED. R.
                                                                                   BANKR. P. 6003 AND 6004 AUTHORIZING
                             24                                                    DEBTORS TO (I) PAY PREPETITION
                                                                                   WAGES, SALARIES, WITHHOLDING
                             25                                                    OBLIGATIONS AND OTHER
                                                                                   COMPENSATION AND BENEFITS; (II)
                             26                                                    MAINTAIN EMPLOYEE WAGE AND
                                                                                   BENEFITS PROGRAMS; AND (III) PAY
                             27                                                    RELATED ADMINISTRATIVE
                                                                                   OBLIGATIONS
                             28
                                INTERIM ORDER AUTHORIZING PREPETITION             2
                                EMP
                             Case:  . OBLIGATIONS
                                   19-30088       &W
                                               Doc#  AGE BFiled:
                                                    210    ENEFITS
                                                                 01/31/19        Entered: 01/31/19 18:17:52     Page 1 of 5
                              1

                              2
                                      □      Affects PG& Corporation
                              3       □      Affects Pacific Gas and Electric
                                             Company
                              4       x      Affects both Debtors
                              5       * All papers shall be filed in the Lead Case,
                                      No. 19-30088 (DM).
                              6

                              7

                              8             Upon the Motion, dated January 29, 2019 (the “Motion”),1 of PG&E Corporation (“PG&E

                              9   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                             10   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                             11   Cases”), pursuant to sections 105(a), 363(b), and 507(a) of title 11 of the United States Code (the

                             12   “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the
Weil, Gotshal & Manges LLP




                                  “Bankruptcy Rules”), for interim and final authority to (i) pay, in their sole discretion, all prepetition
 New York, NY 10153-0119




                             13
                                  amounts required under or related to the Prepetition Employee Obligations; (ii) continue their Employee
      767 Fifth Avenue




                             14

                             15   Wage and Benefits Programs as such were in effect as of the date hereof and as such may be modified,

                             16   amended, or supplemented from time to time in the ordinary course of the Debtors’ businesses, and (iii)

                             17   honor and pay all Employee Program Administrative Obligations, all as more fully set forth in the

                             18   Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

                             19   pursuant to 28 U.S.C. §§ 157 and 1334, Order Referring Bankruptcy Cases and Proceedings to

                             20   Bankruptcy Judges, General Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules

                             21   for the United States District Court for the Northern District of California (the “Bankruptcy Local

                             22   Rules”); and consideration of the Motion and the requested relief being a core proceeding pursuant to

                             23   28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

                             24   and the Court having found and determined that notice of the Motion as provided to the parties listed

                             25   therein is reasonable under the circumstances, and it appearing that no other or further notice need be

                             26   provided; and this Court having reviewed the Motion and the Wells Declaration; and this Court having

                             27
                                  1
                             28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                                  terms in the Motion.
                                INTERIM ORDER AUTHORIZING PREPETITION                  3
                                EMP
                             Case:  . OBLIGATIONS
                                   19-30088       &W
                                               Doc#  AGE BFiled:
                                                    210          01/31/19
                                                           ENEFITS                    Entered: 01/31/19 18:17:52     Page 2 of 5
                              1   held a hearing on the Motion; and this Court having determined that the legal and factual bases set forth

                              2   in the Motion establish just cause for the relief granted herein; and it appearing that the relief requested

                              3   in the Motion is necessary to avoid immediate and irreparable harm to the Debtors and their estates as

                              4   contemplated by Bankruptcy Rule 6003, and is in the best interests of the Debtors, their estates, creditors,

                              5   shareholders, and all parties in interest; and upon all of the proceedings had before this Court and after

                              6   due deliberation and sufficient cause appearing therefor,

                              7          IT IS HEREBY ORDERED THAT:

                              8          1.      The Motion is granted on an interim basis, as provided herein.

                              9          2.      The Debtors are authorized, but not directed, pursuant to sections 105(a), 363(b), and

                             10   507(a) of the Bankruptcy Code, to pay all Prepetition Employee Obligations, including, without

                             11   limitation, all such obligations under or relating to the Debtors’ Compensation Obligations, Employee

                             12   Incentive and Retention Programs, Reimbursable Expenses, Withholding Obligations, Payroll
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Maintenance Fees, Severance Programs, Employee Benefits Programs, and Supplemental Workforce
      767 Fifth Avenue




                             14   Obligations (which in each of the foregoing cases includes, without limitation, all Employee Program

                             15   Administrative Obligations arising thereunder or related thereto), that are due and payable and relate to

                             16   the period prior to the Petition Date and come due during the Interim Period, in accordance with the

                             17   Debtors’ ordinary course of conduct and consistent with the Debtors’ prepetition practices; provided,

                             18   that the Debtors shall not make any payments on account of any STIP Awards prior to a final hearing to

                             19   consider the relief requested in the Motion.

                             20          3.      Without limiting the foregoing, the Debtors are authorized, but not directed, to pay all

                             21   “cash out” amounts due or that may become due with respect to accrued but unused vacation, to pay all

                             22   contributions to the 401(k) Plan withheld from Employees’ paychecks and all prepetition 401(k)

                             23   Matching Obligations and administrative fees, to transfer all withheld amounts and to continue to

                             24   withhold amounts on account of the Flexible Spending Account Contributions, to transfer such amounts

                             25   to the Flexible Spending Account Administrators in the ordinary course of business, and to continue to

                             26   withhold amounts on account of the Voluntary AD&D Insurance Plan and to transfer such amounts

                             27   withheld to the Life Insurance Administrator in the ordinary course of business, including all prepetition

                             28   amounts withheld on account of the Voluntary AD&D Insurance Plan.

                                INTERIM ORDER AUTHORIZING PREPETITION                4
                                EMP
                             Case:  . OBLIGATIONS
                                   19-30088       &W
                                               Doc#  AGE BFiled:
                                                    210          01/31/19
                                                           ENEFITS                  Entered: 01/31/19 18:17:52         Page 3 of 5
                              1          4.      The Debtors are further authorized, but not directed, pursuant to sections 105(a), 363(b),

                              2   and 507 of the Bankruptcy Code, to maintain and continue to administer, in their sole discretion, their

                              3   Employee Wage and Benefits Programs as such were in effect as of the commencement of these Chapter

                              4   11 Cases and as such may be modified or supplemented from time to time in the ordinary course of

                              5   business, and to pay all obligations in connection with such programs in the ordinary course of business,

                              6   except as ordered otherwise herein.

                              7          5.      Notwithstanding anything herein to the contrary, during the pendency of the Chapter 11

                              8   Cases, the Debtors shall not, absent further order of the Court, make any payments under the Severance

                              9   Programs or any of the Employee Incentive Programs to any of the Insiders.

                             10          6.      The Debtors are authorized to pay and otherwise honor all Reimbursable Expenses in the

                             11   ordinary course, as and when due; provided, that the Debtors shall not accelerate payment of any

                             12   Reimbursable Expenses prior to the respective payment date.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13          7.      Banks and financial institutions are authorized, but not directed, at the Debtors’ request,
      767 Fifth Avenue




                             14   to receive, process, honor and pay, to the extent of funds on deposit, any and all checks issued or to be

                             15   issued or electronic funds transfers requested or to be requested by the Debtors relating to the Prepetition

                             16   Employee Obligations, including the Employee Program Administrative Expenses.

                             17          8.      The Debtors are authorized, but not directed, to issue new postpetition checks or effect

                             18   new electronic funds transfers on account of the Prepetition Employee Obligations, including the

                             19   Employee Program Administrative Expenses, to replace any prepetition checks or electronic funds

                             20   transfer requests that may be lost, dishonored, or rejected as a result of the commencement of the Chapter

                             21   11 Cases.

                             22          9.      Nothing contained in this Interim Order or in the Motion is intended to be or shall be

                             23   construed as (a) an admission as to the validity of any claim against the Debtors, (b) a waiver of the

                             24   Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an approval or

                             25   assumption of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

                             26   Code. Likewise any payment made pursuant to this Interim Order is not intended to be and shall not be

                             27   construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such

                             28   claim subsequently.

                                INTERIM ORDER AUTHORIZING PREPETITION                5
                                EMP
                             Case:  . OBLIGATIONS
                                   19-30088       &W
                                               Doc#  AGE BFiled:
                                                    210          01/31/19
                                                           ENEFITS                  Entered: 01/31/19 18:17:52         Page 4 of 5
                              1          10.       Notwithstanding entry of this Interim Order, nothing herein shall create, nor is intended

                              2   to create, any rights in favor of or enhance the status of any claim held by, any party.

                              3          11.       The requirements for immediate entry of this Interim Order pursuant to Bankruptcy Rule

                              4   6003(b) have been satisfied.

                              5          12.       The requirements of Bankruptcy Rules 4001(d) and 6004(a) are waived.

                              6          13.       Notwithstanding the provisions of Bankruptcy Rules 4001(a)(2) and          6004(h), this

                              7   Interim Order shall be immediately effective and enforceable upon its entry.

                              8          14.       The Debtors are authorized to take all steps necessary or appropriate to carry out this

                              9   Interim Order.

                             10          15.       A final hearing to consider the relief requested in the Motion shall be held on February

                             11   27, 2019 at 9:30 a.m. (Prevailing Pacific Time) and any objections or responses to the Motion shall be

                             12   filed and served so as to be actually received on or prior to February 20, 2019 at 4:00 p.m. (Prevailing
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Pacific Time).
      767 Fifth Avenue




                             14          16.       This Court shall retain jurisdiction to hear and determine all matters arising from or

                             15   related to the implementation, interpretation, or enforcement of this Interim Order.

                             16                                            ** END OF ORDER **

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28

                                INTERIM ORDER AUTHORIZING PREPETITION                6
                                EMP
                             Case:  . OBLIGATIONS
                                   19-30088       &W
                                               Doc#  AGE BFiled:
                                                    210          01/31/19
                                                           ENEFITS                  Entered: 01/31/19 18:17:52        Page 5 of 5
